Case: 21-1631    Document: 28     Page: 1   Filed: 01/20/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           DERRICK MICHAEL ALLEN, SR.,
                 Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1631
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00793-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                Decided: January 20, 2022
                 ______________________

    DERRICK MICHAEL ALLEN, SR., Raleigh, NC, pro se.

     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________

    Before LOURIE, HUGHES, and STOLL, Circuit Judges.
Case: 21-1631    Document: 28      Page: 2    Filed: 01/20/2022




 2                                                 ALLEN   v. US



 PER CURIAM.
     Derrick Michael Allen, Sr. appeals a decision of the
 United States Court of Federal Claims dismissing his com-
 plaint for lack of subject matter jurisdiction. Because
 Mr. Allen’s claims are outside the scope of the Court of Fed-
 eral Claims’ jurisdiction, we affirm.
                               I
     Mr. Allen filed this suit in the Court of Federal Claims
 seeking compensation for alleged wrongdoing by the
 United States Postal Service. His complaint details several
 customer-service type claims against the USPS. In partic-
 ular, he alleges that he was improperly denied a refund for
 a post office box he had closed, did not receive stamps he
 had ordered, was not permitted to link an online account to
 a P.O. box without a signature on file—which he refused to
 provide—and had his mail mishandled or withheld. Mr. Al-
 len argued that he was owed compensation for these
 wrongs under 39 U.S.C. § 409(h).
     The Court of Federal Claims dismissed Mr. Allen’s
 complaint, holding that none of his claims were within its
 jurisdiction. Allen v. United States, No. 20-793C, slip op.
 at 9 (Fed. Cl. Jan. 6, 2021) (Decision); see also SAppx12. 1
 The court concluded that Mr. Allen’s complaint failed to
 identify any money-mandating source of substantive law
 that would bring his claims within its jurisdiction. It fur-
 ther found that his allegations of mishandling and with-
 holding of mail sounded in tort and therefore fell outside
 the scope of the court’s jurisdiction.
    Mr. Allen appeals.      We     have   jurisdiction   under
 28 U.S.C. § 1295(a)(3).




     1   SAppx refers to the supplemental appendix at-
 tached to the Appellee’s brief.
Case: 21-1631    Document: 28      Page: 3    Filed: 01/20/2022




 ALLEN   v. US                                              3



                              II
     We review the Court of Federal Claims’ dismissal for
 lack of subject matter jurisdiction de novo. Trusted Integra-
 tion, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir.
 2011). As the plaintiff, Mr. Allen bears the burden of estab-
 lishing jurisdiction by a preponderance of the evidence.
 Brandt v. United States, 710 F.3d 1369, 1373 (Fed. Cir.
 2013). Although we give pro se plaintiffs more latitude in
 their pleadings than parties represented by counsel, Estelle
 v. Gamble, 429 U.S. 97, 106 (1976), such leniency does not
 relieve them of jurisdictional requirements, Kelley v. Sec’y,
 U.S. Dep’t of Lab., 812 F.2d 1378, 1380 (Fed. Cir. 1987).
     The Tucker Act, the source of the Court of Federal
 Claims’ jurisdiction, limits jurisdiction to “claims for
 money damages against the United States.” Fisher v.
 United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en
 banc) (citing 28 U.S.C. § 1491). The Tucker Act alone does
 not supply an independent source of action; a plaintiff
 “must identify a separate source of substantive law that
 creates the right to money damages.” Id. “[T]he absence of
 a money-mandating source [is] fatal to the court’s jurisdic-
 tion under the Tucker Act.” Id. at 1173. Furthermore, the
 Act expressly precludes the Court of Federal Claims from
 hearing claims that sound in tort. See 28 U.S.C.
 § 1491(a)(1) (“The United States Court of Federal
 Claims shall have jurisdiction to render judgment upon
 any claim against the United States . . . for liquidated or
 unliquidated damages in cases not sounding in tort.” (em-
 phasis added)).
      The Court of Federal Claims correctly concluded that it
 lacked jurisdiction over Mr. Allen’s claims. As a basis for
 relief, Mr. Allen cited 39 U.S.C. § 409(h), a statute that
 governs how the Postal Service will pay a judgment against
 the United States that arises out of the Postal Service’s ac-
 tivities. But that statute assumes that a judgment has been
 entered in the first place. And as the trial court correctly
Case: 21-1631     Document: 28      Page: 4    Filed: 01/20/2022




 4                                                  ALLEN   v. US



 noted, Mr. Allen “has not alleged nor demonstrated that a
 judgment against the Postal Service has been entered or
 that [the Court of Federal Claims] has jurisdiction to adju-
 dicate [his] claims.” Decision at 8. Nothing in § 409(h) es-
 tablishes a money-mandating source that meets the
 jurisdictional requirements of the Tucker Act. Mr. Allen’s
 allegations about the mishandling and withholding of his
 mail also do not fall within the court’s jurisdiction, as those
 claims sound in tort. See Blazavich v. United States, 29
 Fed. Cl. 371, 374 (1993) (dismissing case arising out of neg-
 ligent or tortious handling of the mail by the USPS for lack
 of jurisdiction).
      On appeal, Mr. Allen asserts that he entered into a con-
 tract with the USPS by ordering stamps online and pur-
 chasing a post office box, and that the USPS subsequently
 breached this contract by failing to deliver the stamps and
 providing poor customer service. Appellant’s Br., Item 4.
 To establish a valid contract with the United States, three
 criteria must be met: “(1) an explicit agreement with the
 United States exists; (2) the agreement was executed by
 someone who possessed actual authority to bind the gov-
 ernment in contract; and (3) the agreement entitles the
 [plaintiff] to monetary relief.” Terry v. United States, 99
 Fed. Cl. 384, 391 (2011) (alteration in original) (quoting
 Cottrell v. United States, 42 Fed. Cl. 144, 150 (1998)).
 Mr. Allen does not allege facts supporting a valid contract
 under these factors; rather, his claims are akin to the type
 of custom service allegations that have previously failed to
 meet the elements of a valid contract for Tucker Act pur-
 poses. See id. at 391–92 (holding that an agreement to use
 a P.O. box did not constitute a contract between the plain-
 tiff and the United States).
     Finally, Mr. Allen alleges an infringement of his Sev-
 enth Amendment right to a jury trial. Appellant Br.,
 Item 5. But the Seventh Amendment does not provide a
 money-mandating source of substantive law supporting
 the Court of Federal Claims’ jurisdiction. Jaffer v. United
Case: 21-1631    Document: 28       Page: 5   Filed: 01/20/2022




 ALLEN   v. US                                              5



 States, No. 95–5127, 1995 WL 592017, at *2 (Fed. Cir.
 Oct. 6, 1995) (holding that a violation of the Seventh
 Amendment does not “explicitly or implicitly obligate[] the
 federal government to pay damages” and therefore cannot
 support a claim for relief in the Court of Federal Claims).
 To the extent Mr. Allen challenges the trial court’s dismis-
 sal of his complaint through non-jury adjudication, subject
 matter jurisdiction is a question of law to be resolved by a
 judge, not a jury, and which “the court must ad-
 dress . . . even sua sponte, whenever [it] come[s] to the
 court’s attention.” St. Bernard Par. Gov’t v. United States,
 916 F.3d 987, 992 (Fed. Cir. 2019). Under Rule 12(h)(3) of
 the Rules of the Court of Federal Claims, “[i]f the court de-
 termines at any time that it lacks subject-matter jurisdic-
 tion, the court must dismiss the action.” The Court of
 Federal Claims correctly determined that it lacked juris-
 diction and dismissed accordingly.
                              III
     Because Mr. Allen’s claims are outside the jurisdiction
 of the Court of Federal Claims, we affirm.
                        AFFIRMED
                            COSTS
 No costs.